Citation Nr: 1109160	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claim in March 2010 to afford the Veteran a hearing before a Veterans Law Judge.  The Veteran was scheduled to appear for such hearing in September 2010.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The June 2002 RO decision, which denied service connection for PTSD is final.  A notice of disagreement to the November 2002 notification was not received within the subsequent one-year period.

2.  The evidence received since June 2002 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2).

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board must make a determination of whether new and material evidence has been received, regardless of whether the RO reopened and adjudicated the claim on the merits below or not).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The claim of service connection PTSD was denied in a June 2002 RO decision.  A notice of disagreement to the November 2002 notification was not received within the subsequent one-year period.  The decision is now final.  See 38 U.S.C.A. § 7104.  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett, supra.

In the June 2002 RO decision, the Veteran was denied service connection because he failed to provide an inservice stressor.  Thus, the evidence received since that time must directly relate to this fact to be considered new and material evidence.  
The evidence received since June 2002 includes lay testimony from the Veteran relating inservice stressors, and a letter from a private clinical psychologist dated in July 2006 stating that the Veteran has PTSD due to inservice events.

The evidence received since June 2002is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD.

Accordingly, the Board finds that the evidence received since June 2002 is new and material, and reopening the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  See 38 C.F.R. § 3.156(a).

In light of the favorable finding with regard to the issue of whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, and the finding that a remand for additional development of the claim on the merits is required, no further discussion of the VA's duty to assist the Veteran is warranted at this time.


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric condition, to include PTSD, is reopened, and to that extent only is the appeal granted.


REMAND

The Veteran may have participated in combat or had a fear of hostile military action while in service.  Specifically, in part, he claims he has PTSD due to finding the bodies of downed airmen and handing defective shells while shelling targets in Vietnam.  

A new examination of the Veteran is necessary in this case to adjudicate this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature of his psychiatric condition(s) and whether such is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Thereafter, the examiner should provide an opinion as to the following:

(a)	If PTSD is diagnosed, then the examiner should state whether the Veteran's PTSD at least as likely as not (50 percent or greater probability) is due to or caused by, or began in military service; to include involvement in finding the bodies of downed airman and handling defective shells while shelling targets in Vietnam.

The examiner should also discuss whether the Veteran's PTSD diagnosis is due to any fear of hostile military action that may have occurred during his military service in the Republic of Vietnam.

(b)	If any other psychiatric condition is diagnosed, to include depression, the examiner should opine whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include finding the bodies of downed airman and handling defective shells while shelling targets in Vietnam.

(c)	The examiner should also state whether such diagnosed psychiatric conditions are all inter-related, or whether one psychiatric condition, if such is determined to be due to service (i.e., PTSD is found to be service-related but another acquired psychiatric disorder is not), aggravates the other psychiatric conditions beyond the normal progression of that disease.  If such aggravation is found, the examiners should state the baseline symptomatology of the nonservice-connected psychiatric condition and the amount of aggravation caused by the service-connected psychiatric condition.

All opinions must be accompanied by a clear rationale.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Following the above development, review the claims file and readjudicate the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


